Evans, P. J.
This suit was instituted on a promissory note, and to enforce the vendor’s lien upon a tract of land for which it was given.
The defendant answered that the note sued upon was payable in Confederate money.
The jury found that the note was payable in specie, and for the purchase money of the land described in the petition; and their verdict is fully supported by the evidence.
The exceptions to the rulings of the court below, in admitting the deposition, and overruling the motion for a new trial, need not be considered; for, had the deposition been excluded, and the newly discovered evidence introduced, it would not have affected the verdict.
The judgment of the court below is therefore affirmed.
Affirmed.